Citation Nr: 0931142	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  03-30 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service-connection for a respiratory 
disability.  

2.  Entitlement to service-connection for a psychiatric 
disability.  

3.  Entitlement to service-connection for residuals of a back 
injury.  

4.  Entitlement to service-connection for vascular 
hypertension.  

5.  Entitlement to service-connection for a heart disability.  

6.  Entitlement to service-connection for a cyst.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran has verified active military service from March 
1955 to March 1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In December 2005, the Veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

In February 2005 and again in January 2006, the Board 
remanded this matter to the RO via the Appeals Management 
Center (AMC) in Washington DC. for additional development.  
That development completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

In the January 2006 Remand, the Board referred a claim that 
the Veteran raised for service connection for residuals of a 
knee injury.  The RO has not yet adjudicated that claim.  
Hence, the Board has no jurisdiction to address that issue.  
38 U.S.C.A. § 7104.  




FINDINGS OF FACT

1.  The Veteran is not credible.  

2.  A respiratory disability did not manifest until many 
years after the Veteran's active service and is unrelated to 
his active service.  

3.  A psychiatric disability did not manifest until many 
years after the Veteran's active service and is unrelated to 
his active service.  

4.  A back disability did not manifest until many years after 
the Veteran's active service and is unrelated to his active 
service.  

5.  Vascular hypertension did not manifest until many years 
after the Veteran's active service and is unrelated to his 
active service.  

6.  A heart disability did not manifest until many years 
after the Veteran's active service and is unrelated to his 
active service.  

7.  The Veteran does not have a current disability involving 
a cyst.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory 
disability have not been met.  38 U.S.C.A. §§ 1131, 5107(West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  

2.  The criteria for service connection for a psychiatric 
disability have not been met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  

3.  The criteria for service connection for residuals of a 
back injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).  

4.  The criteria for service connection for vascular 
hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).  

5.  The criteria for service connection for a heart 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).  

6.  The criteria for service connection for a cyst have not 
been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This 
includes notice as how VA assigns a disability rating and an 
effective date if the claim is granted.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO sent a letter to the Veteran in March 
2009 informing him as to how VA assigns disability ratings 
and effective dates in the event a claim is granted.  This 
letter was not sent prior to the initial adjudication of his 
claim and the claim was not readjudicated by the RO after the 
letter was sent.  Hence, as to these two elements of notice, 
there remains a timing error.  However, the RO denied the 
claims and the Board here denies the appeal as to all issues.  
Therefore, no disability rating or effective date will be 
assigned and this timing error is harmless.  

The remaining VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2001 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed the Veteran 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  

Additional letters were sent to the Veteran, providing more 
detailed notice, in October 2003, March 2005, and February 
2006.  In the February 2006 letter, the Veteran was asked to 
complete sign and return VA Form 21-4142's (release of 
information forms) for each non-VA doctor or facility that 
had furnished treatment for his claimed disabilities, 
including treatment from Venice, Melrose, and Carlisle 
Hospitals.  He has not returned any 21-4142's and has not 
provided any additional private treatment records.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records 
and providing an examination or obtaining an expert opinion 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the U.S. Court of 
Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

VA has not afforded the Veteran an examination or obtained a 
medical opinion in this case.  Because there are no records 
from service or from within the first three decades after the 
Veteran's separation from service, whether an examination or 
opinion is needed depends on whether the Board determines 
that the second factor listed in § 5103A(d) was present in 
this case; i.e., whether there was an event, disease or 
injury during service upon which to base a grant of benefits.  
This determination lies with the Board, not a medical 
professional, because it depends wholly on whether the 
Veteran's account supports a finding of the requisite 
inservice event, disease or injury.  As explained further in 
this document, the Board here determines that the Veteran is 
such a difficult historian that his account of service is 
afforded only the most minimum of probative weight and is 
outweighed by the evidence of record showing the first 
evidence of any of his claimed disabilities in 1990.  As the 
Board here determines that the Veteran did not first suffer 
from any of his claimed disabilities until many years after 
service, and that the events of service as he described them 
did not occur, there is no foundation upon which a medical 
expert could base an opinion of onset of any of the Veteran's 
claimed disabilities during service or relationship between 
any of his claimed disabilities and service.  For this 
reason, VA has no duty to provide an examination or obtain an 
opinion in this case.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained treatment records 
from VA medical facilities in Sarasota, Florida, Bay Pines, 
Florida, and Togus, Maine.  An April 2006 response from the 
VA Medical Center in Manchester, New Hampshire indicates that 
there were no records on file for the Veteran.  VA has also 
obtained all private treatment records identified by the 
Veteran for which he has provided the necessary information 
and authorization for VA's assistance.  Following the January 
2006 Remand, VA requested relevant records from the Social 
Security Administration (SSA).  A reply received from the SSA 
in March 2006 indicates that the SSA does not have any such 
records.  

During the December 2005 hearing, the Veteran identified an 
individual by name (with the initials "R.D.A.") that he 
reports served with him when he allegedly sustained an injury 
of his back during service.  Hearing transcript at 7.  In the 
January 2006 Remand, the Board directed that a request should 
be made to the Veteran to submit a statement from R.D.A.  In 
a letter sent to the Veteran in February 2006, the AMC 
informed the Veteran that he could submit statements from 
anyone who had observed or had personal knowledge of any of 
his disabilities included residuals of a back injury.  This 
letter, supported by the Board Remand itself, which was 
provided to the Veteran, sufficiently carried out the Board's 
request in that Remand.  

The earliest document associated with the claims file is a VA 
FORM 07-3101 REQUEST FOR INFORMATION.  In this Form, the 
Manchester, New Hampshire RO requested that the National 
Personnel Records Center verify the Veteran's dates of active 
duty and type of discharge.  This is signed in October 1976 
and includes verification that the Veteran had active duty 
from March 1955 to March 1959 and was honorably discharged.  
In the January 2006 Remand, the Board requested that the 
RO/AMC make efforts, including contacting the National 
Personnel Records Center, to obtain all of the clinical 
records and doctors' notes from the Veteran's military 
service.  Personnel Information Exchange System (PIES) 
requests from February 2006, March 2007, and June 2007 show 
that the RO/AMC conducted this development.  These included 
specific requests for records of treatment at the Sampson, 
Dow, Bedford, and Westover Air Force Bases as well as the 
Boston Army Base Medical Center between 1955 and 1959.  A 
PIES response from April 2008 documents that the Veteran's 
personnel file and medical treatment records are fire related 
and there are no service records or Surgeon General Office 
reports.  

In that Remand, the Board requested that the RO/AMC request 
all records related to the Veteran's claim for Social 
Security Administration (SSA) benefits.  A reply from the SSA 
received in March 2006 indicates that the SSA did not have 
the information requested by VA.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of these claims that has not been obtained.  
Hence, VA has no duty to further notify or assist the Veteran 
in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

The Veteran contends that he was present in a military 
barracks when a steam pipe exploded in 1955, that, as a 
result, he contracted pneumonia, and since that time he has 
had 107 bouts of pneumonia.  He reports that he suffers from 
chronic obstructive pulmonary disease and chronic bronchitis 
as the result of this service.  He contends that he was first 
treated for hypertension during service and that his cardiac 
disability is due to service.  He contends that he suffers 
from a psychiatric disability following having died and been 
brought back, apparently in 1999 and thereafter, related to 
his cardiac disability.  He also contends that he fell off a 
roof while shoveling snow during service, fractured his 
coccyx, that this resulted in 
a current low back disability and caused a pilonidal cyst 
which was removed six months after the fall.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated in line of 
duty in the active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  In general, service connection requires competent 
evidence of (1) a current disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed inservice disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Service-connection of a disability may be 
established by evidence of continuity of symptomatology of a 
condition that first occurred during service.  38 C.F.R. § 
3.303(b); Groves v. Peake 524 F. 3d 1306 (2008).

"Active military, naval or air service" means active duty, 
any period of active duty for training in which the person 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, and any period of 
inactive duty for training in which the person concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(21),(24).  Active duty for 
training includes full time duty in the Armed Forces 
performed by Reserves for training purposes and full time 
duty performed by members of the National Guard of any State, 
under 32 U.S.C. 316, 502, 503, 504, or 505.  38 C.F.R. § 
3.6(c)(1),(3).  Inactive duty for training includes duty 
other than full time duty prescribed for Reserves or 
performed by a member of the National Guard of any State.  38 
C.F.R. § 3.6(d)(1),(4).  

As mentioned in the INTRODUCTION of this document, the 
Veteran has stated that he has residuals of a knee injury 
from during the time period when he states he was a member of 
the National Guard.  That matter is not before the Board at 
this time.  

Certain chronic diseases, including hypertension, 
cardiovascular disabilities, and arthritis may be presumed to 
have been incurred in or aggravated by service if manifest to 
a compensable degree within one year of discharge from 
service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

No service records are obtainable in this case.  Indeed, 
there is not even a copy of the Veteran's DD214 associated 
with the claims file.  The only document associated with the 
claims file that is directly related to any service is a 
largely illegible copy of an Honorable Discharge which 
appears to show service in the U.S. Air Force Reserves.  A 
GSA FORM 7160, filled out and signed by the Veteran in 
December 1976, includes his report of military service from 
March 1955 to March 1959 and National Guard Service with the 
State of Massachusetts from September 1954 to January 1955.  
The NPRC has indicated that if there were any records those 
records were stored in an area that was damaged by a fire 
that occurred in 1973.  This lack of any obtainable 
documents, including the lack of any documents submitted by 
the Veteran is rather perplexing, particularly given that, 
when asked during the December 2005 hearing if he had any 
copies of his service treatment records he testified as 
follows:  

No, but it's weird.  I know they exist 
because my - - I owned a microfilm 
company at one point and we microfilmed . 
. . and, bingo, all my employees were 
very quick to show me em.  So, they do 
exist and they are on microfilm somewhere 
in the Government.  They say they can't 
find em.

Hearing transcript at 10.  

In cases such as this, where it appears that the Veteran's 
records may have been lost or destroyed while in the custody 
of the Federal government and without fault on the part of 
the Veteran, the Board has a heightened duty to explain its 
decision and to carefully consider the benefit of the doubt 
rule where applicable.  Washington v.  Nicholson, 19 Vet. 
App. 362, 371 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service-connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  The following analysis has been undertaken with 
this heightened duty in mind.  


Facts

In December 2000, the VA first received a claim for VA 
compensation benefits.  In that claim, the Veteran indicated 
that he had received a medical discharge from the Army 
National Guard due to a right knee injury, that he had 
bronchitis in 1955, a back injury in 1958 and a cyst on his 
back in 1958 while in the Air Force.  He also listed that he 
was not employed, totally disabled, had not worked since 
1992, and that prior to his total disability he had been self 
employed as a president of an information service.  His 
listed year of birth was 1936.  Under education he listed 
that he had 2 years of college.  

In the Veteran's August 2002 Notice of Disagreement, he 
stated as follows:  

I wish to appeal the decision of June 24, 
2002 concerning my claim for service 
connected bronchitis, chronic obstructive 
pulmonary disease, back injury, high 
blood pressure, heart problems, 
depression, cyst of the back.  These 
claims are related to my medical 
discharge from the U.S. Army.  

During the December 2005 hearing, the Veteran testified to 
the effect that all of the disabilities that are the subject 
of this appeal are related to his military service with the 
U.S. Air Force between March 1955 and March 1959.  

With regard to his claimed back disability, the Veteran 
testified that he fell off a hospital roof in Bangor Maine in 
1958 while shoveling snow and fractured his coccyx.  Id. at 
5, 8.  He also reported that this caused a cyst on his back 
which was removed six months later.  Id. at 8.  He stated 
that since then he has had constant problems and is on pain 
medication all of the time.  Id.  He also testified that he 
had received treatment at the Boston Army Base.  Id at 10.  

As to the Veteran's claim for service connection for 
hypertension, he testified that this began in 1955 while at 
Wakefield, Massachusetts, that it was diagnosed at Samson Air 
Force Base and it was stress related.  Id. at 10.  He stated 
"I had also seen a doctor at Camp Curtis Guild in the Army 
for high blood pressure."  Id. at 10.  

With regard to his claim for service connection for heart 
disease, the Veteran testified that he was obese and has an 
enlarged heart and the records showing this were in VA's 
possession and were dated about ten years ago.  Id. at 12.  
He testified "I died twice.  That's when they found it."  
Id at 12.  He reported that this happened at Inland Hospital 
in 1999.  Id.  at 12.  

As to his claim for a respiratory disability, the Veteran 
testified that the following occurred in 1955:  

The barracks as in at Samson Air Force 
Base, a steam pipe burst.  There was 76 
men in that barracks and, after two 
weeks, there were three.  The rest of us, 
after you achieved 102 temperature, and 
they wouldn't take you to sick call if 
you did, after we achieved that, they'd 
take you to the hospital.  With me, I 
achieved a lot more than that.  I was in 
there.  I died.  I came back.  I had two 
lung punctures taking fluid in my lungs.  
It's the first time I'd ever had 
pneumonia.  

Hearing transcript at 3-4.  

The Veteran testified that he constantly has treatment for 
his lungs.  Id. at 5.  He reported that during service he had 
pneumonia two to three times a year and bronchitis and a lung 
disorder.  Id.  He reported that he was treated by a 
physician, Dr. "S.", who is now deceased, and at Melrose 
Hospital and Lynn Hospital in Massachusetts and at a hospital 
in Bangor, Maine, which he identified as Dow Air Force Base.; 
this treatment to have taken place in the 1960s.  Id. at 6-7.  
He testified that he was at Dow Air Force Base from 1954 to 
1959 and that he was a medic.  Id. at 7.  He reported that he 
was treated at the Manchester New Hampshire VA for pneumonia 
in 1972 or 1973.  Id at 9.  He also testified that he was 
treated for pneumonia at Venice Hospital in Englewood and 
that since service he has had pneumonia 107 times.  Id. at 
12.  When asked what year this treatment at Venice took 
place, he testified that "Uh, three years ago.  All this 
happened in the last seven years between Venice.  Englewood 
Hospital is another one I had pneumonia."  Id.  at 13.  He 
also testified that he was treated at Faulkner Hospital in 
Boston for Legionnaire's disease.  Id. at 13-14.  

As to his claim for service-connection for depression, the 
Veteran testified in response to a question as to when his 
depression began, as follows:  

Uh, it was after I died.  Being Irish, 
I've always been very negative but, at 
that point, they tested me and said I 
lost about 50 percent of my memory at 
that point and depression was a 
byproduct.  I take...little pill, 
Wellbutrin, and they've tried other 
psychiatric - - other types of drugs on 
me.  

Id. at 17.  

Finally, the Veteran reported that he gets Social Security 
benefits that began when he was 55 years old.  He stated 
"I've been, I've been disabled since 55."  Id at 20.  He 
then stated "Well, I haven't worked since 55."  Id. at 21.  
When asked what disability kept him from working, the Veteran 
stated:  "Pneumonia, chronic bronchitis."  Id. at 21.  

The earliest evidence of record is from "R.M.", M.D. of a 
pulmonology practice.  In July 1990, Dr. R.M. recorded the 
Veteran's self reported history of bulbular poliomyelitis in 
1945.  He also recorded the Veteran's history of pneumonia as 
follows:  

The patient has a history of multiple 
pneumonias; in particular a left lower 
lobe pneumonia, which occurred in 1950 
when he was in the service.  This 
resulted in respiratory failure and 
mechanical ventilation.  He was 
hospitalized at the VA hospital for 6 
months as a consequence.  He has had 
multiple short term hospitalizations 
since that time for pneumonia but at 
present is doing reasonably well.  

These notes contain the Veteran's report that he had 7 aunts 
and uncles who died with lung masses.  

Dr. R.M. found the Veteran to have some reduction in vital 
capacity but that this was likely secondary to his obesity.  
He also reported that the Veteran's blood pressure measured 
160 over 100 and that he had a history of hypertension for 
which he had been taking medication but that he stopped the 
medication due to gout.  Dr. R.M. stated that the Veteran's 
blood pressure appeared to be successfully managed without 
medication.  

Records show that the Veteran sought treatment at Faulkner 
Hospital on March 15, 1992 for pneumonia, reporting that he 
had been sick for weeks.  He reported his occupation at that 
time as "SENATOR."  Notes from two days later indicate that 
the Veteran had chills and a fever but was feeling generally 
better.  An impression was rendered on March 24, 1992 of 
"Atypical Pneumonia (Viral / mycoplasmia / Legionnella).  
This was followed by the following "Rather high probability 
of Legionella.  Pt. walked out of hospital [after] encounter 
[illegible] nurse whom he said was nude."  

On December 8, 1993, the Veteran was seen for joint pain by 
"J.R.", O.D., whose practice was in neurology.  These notes 
document that Veteran had a history of polio from 1945, gout, 
cholystectomy, suspected COPD, obesity, hypertension, iritis, 
and suppression.  Significantly Dr. J.R. stated that "[The 
Veteran] is unfortunately a somewhat difficult historian to 
obtain precise descriptive and chronological information 
from."  Dr. J.R. examined the Veteran and stated that he did 
not think that the Veteran's symptoms had a neurological 
cause and that he specifically doubted that there was any 
relationship to polio.  

Of record are February and March 1994 notes from Englewood 
Community Hospital in Florida and signed by "K.B.", M.D.  
In February 1994 all laboratory test results are listed as 
negative and Dr. K.B. noted that the Veteran had reported 
pain in his thighs, back, shoulders and knee and that he had 
a history of gout and spondylolithiosis.  He reported "Pre-
Med in college" and "corpsman."  She diagnosed pseudo-gout 
and gout.  The Veteran also reported that he was semi-retired 
from a corporation that his daughter now managed.  He 
reported episodes of acute depression with suicidal ideation 
but denied current depression or anxiety.  

Dr. K.B.'s notes from March 1994 document that the Veteran 
complained of a cough and chest congestion and that he had 
suffered from pneumonia in the past and had reactive airway 
disease.  Dr. K.B. diagnosed bronchitis, gout plus pseudo-
gout, and fibromyalgia.  

In April 1994, the Veteran reported an increase in pain of 
the muscles and joints.  He reported that he was still using 
Elavil at bedtime.  Dr. K.B. diagnosed "diffuse myalgias and 
arthralgias with history of inflammatory arthritis, 
gout/pseudo-gout plus fibromyalgia (?)."  Dr. K.B. provided 
the following assessment:  "Diffuse and persistent 
arthritis, arthralgias and myalgias.  Patient has been 
diagnosed with gouty arthritis in the past.  He is from an 
area endemic for Lyme's disease and while he does not 
specifically recall an ECM type rash, Lyme's arthritis is a 
diagnostic consideration."  

The Veteran was again seen on May 5, 1994 by Dr. K.B., 
reporting to her that he had continued joint pain and 
swelling.  She provided a similar assessment of "Arthritis 
with arthralgias and myalgias - consider seronegative 
arthritaty, fibromyalgia syndrome plus gouty arthritis, 
possible Lyme's or other infectious arthritis."  

Records signed by "J.K.", M.D. follow.  On May 15, 1994, 
the Veteran was treated for his gout and pseudogout.  The 
Veteran reported that he was most troubled by effusions of 
his knees, wrists, swelling, shoulder discomfort, lower back 
discomfort, and overall muscle aching.  In June 1994, Dr. 
J.K. recorded the Veteran's report that "[h]e has problems 
with a fractured jaw, chest pain that was said to be 
"bronchitis, COPD, or pneumonia, a large ecchymosis on the 
left flank which occurred as a result of a cough, and muscle 
spasms."  Dr. J.K. listed the following 12 items under 
"IMPRESSION":  Intercurrent gout, hyperuricemia with 
overproduction of uric acid, pseudo gout, hypertension, 
asthma/chronic obstructive pulmonary disease, obesity, 
history of cholecystectomy, ecchymosis on the left lateral 
abdominal wall, polydipsia, history of polio in 1945, history 
of Legionnaire's disease in 1993, recent pneumonia.  

In August 9, 1994 notes from Brigham Arthritis Center, 
"J.C.", M.D. reported that this was the first visit by the 
Veteran, having been referred, along with an extensive file, 
by Dr. J.K.  Dr. J.C. stated as follows:  

The history is somewhat rambling and 
unclear to me as to what the primary 
etiologic process is.  However, [the 
Veteran] states that he was well until 
about 8 years ago when he was treated 
with diuretics for blood pressure and 
then developed mock gout.  

The veteran reported diffuse muscle aches, including 
occasional chest pain.  As a past medical history, Dr. J.C. 
stated that the Veteran had had cholecystectomy, asthmatic 
COPD, an appendectomy, a history of bulbar polio, iritis, and 
in 1993 that he had presumed Legionnaire's disease.  The 
Veteran also reported that he was retired, overall, and that 
he was an ex-senator.  

A discharge summary from Catholic Medical Center in New 
Hampshire for a 4 day admission ending on August 23, 1994, 
documents that the Veteran was admitted for difficulty 
breathing.  Physical examination revealed that he had marked 
obesity, increased blood pressure, and wheezes.  He was 
diagnosed with severe bronchial asthma, hypertension, 
obesity, and gout, medicated, and placed on a diet.  He 
reported a history of asthma since childhood, that he had 
been worked up for gout, that he had a history of 
cholecystectomy, polio in 1945, and Legionnaire's disease in 
1993.  

At that time he also underwent an exercise stress test.  The 
report indicated that the Veteran had no angina, no ischemic 
electrocardiograph changes, insignificant ectopy, and that 
functional capacity was moderately impaired.  The report 
concluded that the test was negative for ischemia at a 
slightly suboptimal heart rate.  "M.D." M.D. was the 
treating physician.  As an impression, Dr. M.D. reported as 
follows:  

Severe asthmatic attack in a patient who 
is becoming steroid dependent.  
Unfortunately, he is not a very compliant 
patient.  I had tried to explain to him 
the importance of using inhaled steroids 
to avoid the need for oral steroids since 
he is a young man and he has morbid 
obesity and he has hypertension."  

In October 1994, the Veteran was treated by "C.L.", M.D.  
He reported to her that he had recently been in Florida and 
been quite sick with a respiratory infection.  The Veteran 
reported that different things bothered him on different 
days.  Sometimes his muscles, sometimes his knees, sometimes 
his legs.  He also reported that his wrists had pin and 
needle sensations and that his left side had been "useless" 
for three weeks.  He also reported that his shoulders were 
giving him trouble.  Finally he reported diagnoses of 
fibromyalgia, polio, and Legionnaire's disease.  Dr. C.L. 
recorded the Veteran's report with regard to Legionnaire's 
disease as follows:  

Legionnaire's disease:  Patient states 
that he has this off and on all the time, 
he will be sick for 2 days, fine for a 
couple of days, sick again, was 
hospitalized at CMC for a week, 
apparently put on prednisone up to 40 
mgs.  Patient states that his BP was 
markedly elevated at that time and 
patient was quite upset and angry at the 
caregiver's during his hospitalization.  

He also reported that he had been retired for three years, 
that he had a "small conglomerate" and that it took five 
people to replace him.  Dr. C.L. noted "His background is in 
some medical records so he is familiar with medical terms."  

Dr. C.L. diagnosed inflammatory arthritis, obesity, 
hypertension, carpal tunnel syndrome, history of polio, 
muscle weakness, and chronic obstructive pulmonary disease.  
There is no mention of the Veteran's service.  

November 1994 notes from Northeast Rehabilitation Hospital of 
New Hampshire document treatment of the Veteran for myalgia.  
At that time he reported that he was had been retired from a 
position as a chairman of the board for three years.  He 
reported a past medical history of polio, pneumonia, 
hypertension, gout, rheumatoid arthritis.  There is also a 
precaution for chronic obstructive pulmonary disease.  

Examination by "E.C.", M.D. on December 7, 1994, following 
the Veteran's report of a low grade temperature, revealed 
that his lungs were essentially clear although with minimal 
rhonchi, but that this was cleared with coughing.  The 
Veteran reported that he had been told that he had chronic 
bronchitis or chronic obstructive pulmonary disease or 
asthma.  He also reported a history of bulbar poliomyelitis 
in 1945, which he reported had affected his joints.  

He was again admitted to Catholic Medical Center on October 
13, 1995.  He reported that four days earlier he was walking 
to his truck when he had onset of some slight low back pain 
and that his left leg felt heavy.  He stated that this became 
progressively worse and he became bedridden and called the 
ambulance to take him to the hospital.  

He reported a past medical history of back problems with 
diagnoses of spondylolisthesis and polymyositis.  He also 
reported a past history of chronic obstructive pulmonary 
disease and past surgeries for a pilonidal cyst, parotid 
surgery, appendectomy, and cholecystectomy.  He reported that 
he was retired from a computer firm that he had built up.  

The clinician, "R.F.", M.D., described the Veteran as 
pleasant, somewhat obese and given slightly to braggadocio.  
He was diagnosed with spondylolisthesis L5-S1, bilateral 
spondylolysis L5-S1, possible radiculopathy, history of 
polymyositis, and history of chronic bronchitis.  There is no 
mention of any fracture of his coccyx, any fall during 
service, or indeed his service at all.  

October 1995 reports of x-rays and a computed tomography scan 
of the Veteran's spine are of record.  These reports make no 
mention of any fracture or residuals of a fracture.  A report 
of a December 6, 1995 magnetic resonance image study of the 
Veteran's lumbar spine also revealed first degree 
spondylolisthesis at L5-S1.  There is no mention of a healed 
coccyx fracture or of the Veteran's report of such.  

On July 3, 1999, the Veteran was admitted to Inland Hospital 
with hypotension and pneumonia.  On admission he was noted to 
be in atrial fibrillation.  This note states:  

He has had hypertension through the years 
which has been difficult to control, 
mostly because of intolerance to 
medication.  Most recently he has been 
controlled on Carduar.  He apparently is 
prone to respiratory infections which 
have been quite severe, producing similar 
episodes of hypotension through the years 
without clear etiology.  At one point he 
was thought to have Legionnaires' 
disease.  

An electrocardiogram showed atrial fibrillation with right 
bundle branch block.  This report states that his 
electrocardiograms from a year ago showed normal sinus 
rhythm.  The physician remarked that he had discussed the 
atrial fibrillation with the Veteran, including treatment 
with cardioversion.  

In August 1999, the Veteran underwent an exercise stress 
test.  The conclusion was as follows:  

1.  There was no angina. 2. There were no 
ECG changes.  3.  There was insignificant 
ectopy.  4.  Functional capacity was 
normal.  5.  Based on the patient's age, 
sex, symptoms and ECG changes, the pre-
MIBI imaging probability of significant 
myocardial ischemia is low.  6.  Probably 
normal examination with probable 
physiologic apical thinning at exercise.  
No other evidence of ischemia nor other 
abnormality noted.  

Parkland Medical Center cardiology consult dated August 6, 
1999 contains the following relevant information:  

While residing in one of his homes which 
is located in near Waterville, Maine, he 
began to develop a cough with weakness 
and dehydration.  He had been digging a 
ditch and filling it with concrete 
without any other symptoms for several 
days.  He apparently had a long list of 
recurrent pneumonias secondary to left 
bulbar polio as a child.  He was seen at 
the Inland Hospital in Waterville, Main 
where he was found to be hypotensive with 
a bilateral right mid and lower left lung 
field pneumonia.  At the time of 
admission, there was mild cardiomegaly 
without congestive heart failure.  

In describing the results of an echocardiogram performed 
during that admission, Dr. D.B.S. stated as follows:  "There 
was mild concentric left ventricular hypertrophy and moderate 
mitral regurgitation without left atrial enlargement.  There 
was severe tricuspid regurgitation with moderate pulmonary 
hypertension."

He underwent an echocardiogram at Catholic Medical Center on 
August 18, 1999.  The report included a conclusion that the 
Veteran had mild left atrial enlargement, normal left atrial 
thrombus, no significant valvular disease, and normal left 
ventricular function.  The results with regard to his heart 
valves were as follows:  

The mitral valve was normal in appearance 
with no Doppler abnormality.  The left 
ventricle was normal.  The mitral valve 
was normal.  The aortic valve was normal 
in appearance with no Doppler 
abnormality.  The tricuspid valve was 
normal with trace regurgitation.  

All evidence of record from the year 2000 forward is from 
treatment at VA medical facilities.  The next evidence of 
record are treatment records dated in April 2000.  The 
Veteran reported a past medical history of polio, 
legionnaire's disease, lyme disease, and the following:

"he had an arrhythmia resulting in 
cardiac arrest when he was trying to 
shovel dirt in a weakened condition and 
dehydrated condition following a crash 
diet.  A cast done at that time showed 
"scarred valve".  He will send the 
notes on this.  He also provided a past 
surgical history of Pylonidal cyst in 
service.  Appendix out.  Exploratory 
laporotomy.  Gallbladder surgery.  
"Water sacked cyst."  

The clinician noted under a review of systems that the 
Veteran had reported that since his cardiac arrest he 
occasionally gets a feeling of heaviness in his chest.  The 
clinician noted that he would evaluate this when he got the 
reports.  

There is no documentation of a cardiac arrest in any of these 
notes.  Indeed, nowhere in the three volumes of clinical 
records is a contemporaneous notation of a cardiac arrest, 
myocardial infarction, or heart attack.  

VA treatment notes from November 2000 include the Veteran's 
report that he used to be a senator and had worked most of 
his life as a mechanical engineer.  In a November 2000 note a 
clinical pharmacist noted that the Veteran 

is the type who knows a little about 
medications, but can hurt himself with 
what little he knows about medication.  
He has a drug book at home and comes up 
with some strange ideas as to why his 
blood is not "thin enough", why his BP 
is high, why he is gaining weight etc.  

This medical professional also noted that the Veteran was an 
unreliable historian.  

Hypertension clinic notes from December 2000 include the 
following:  

PT reports to feeling much better since 
he went into "shock".  Describes an 
incident that he refers to as "shock" 
which occurred shortly after seeing me 
last time and starting the plendil.  PT 
states he passed out.  Stopped taking his 
herbals:  alfalfa, grapefruit and 
molasses and feels 100% better.  Pt 
states he is taking 2 tablets QD of 
plendil 5 mg but he was only instructed 
to take 1 tablet QQD.  Also reports he is 
only taking 10 mg oc ocumadin QD because 
he is "bleeding all over", yet he shows 
no signs of bruising or abnormal 
bleeding.  PT reports when he cuts 
himself he bleeds profusely and stated he 
had blood in his urine yesterday but it's 
fine now since he decreased his Coumadin 
back.  PT has hx of noncompliance and 
what appears to be in "manic-like" 
states.  Changes subjects rapidly and 
talks about his career and life in the 
past.  

Psychiatry outpatient notes from February 2001 includes an 
impression of bipolar disorder.  

A cardiology consult dated in February 2001 includes the 
following  

patient reports cardiac arrest 7/00 with 
chest pain and uncertain if he had MI but 
suspect cath, Patient states he will 
bring in the records.  Apparently he has 
had AFF [atrial flutter and fibrillation] 
since 7/00 and has been on Coumadin since 
then.  He had Exercise test and was told 
that he'd have to stay in AF (?).  

In March 2001 the Veteran underwent a scheduled cardioversion 
for treatment of his atrial fibrillation and flutter.  Later 
than month the Veteran was admitted for two days with 
complaints of crushing chest pain on March 23, 2001 and 
feeling of irregular heart beat on the 24th.  He also 
reported increased weakness, shortness of breath, nausea, and 
diaphoresis.  Diagnoses were atrial fibrillation with rapid 
ventricular response and asthma exacerbation.  

A June 2001 clinic note includes a past history as follows:  

1.  he had polio at age 11. He may have 
had post polio syndrome some years ago.  
Otherwise, he has had the usual childhood 
diseases.  2.  he may have had Lyme 
disease.  3.  He had a heart attack with 
cardiac arrest.  4.  He has had severe 
bronchitis since 1954.  

A social history includes the following:  "He has finally 
been determined to be disabled but does not yet know the 
percent."  

April 2002 respiratory consult notes includes the Veteran's 
report that he first had pneumonia while a youngster in the 
service and that lately he has had 3-4 episodes per year.  
Chest x-ray revealed no definite pneumonia.  In a past 
medical history dated in March 2003, is listed the following:  

1.  Atrial fibrillation.  Now off 
Coumadin. S/P Failed cardioversion.  2. 
COPD, O2 dependant - 2L.  3. Bipolar 
Disorder  4. Hypertension x 40 years  5. 
History of blockage in "one tube of 
Kidney" in Maine.  NO treatment at that 
time.  6. CAD s/p MI. S/p Code Blue - per 
pt "I died"  --- They brought me back.  
7. Fractured coccyx in service.  8. Lung 
mass  9. "Rheumatoid" arthritis  10. 
Bronchitis

VA treatment notes from May 2002 document that the Veteran 
was admitted for incompletely treated community acquired 
pneumonia.  

A September 2002 pulmonary consult includes "H/O [history 
of] pneumonia twice per year since childhood.  Almost had LLL 
[left lower lung] lobectomy as a child because of unresolving 
episode of pneumonia.  

December 2002 VA outpatient notes include the following in a 
request for cardiology consult:  

He had an acute myocardial infarction 
three years ago and has been doing well 
except for hypertension.  He was in 
atrial fibrillation.  Cardiogram today 
shows a sinus mechanism.  First degree 
heart block, rate equals 44, and an 
irregular rhythm of undetermined 
etiology.  There is also a ventricular 
conduction delay.  

March 2003 mental health clinic notes includes the Veteran's 
report that he was depressed about losing money in the stock 
market.  April 2003 mental health clinic notes includes the 
Veteran's reports that he has completed an engineering degree 
and had several successful businesses some of which went 
bankrupt.  November 2003 notes for medical management of his 
bipolar disorder report that the Veteran's "stressors" were 
mainly family and business related.  There is no mention of 
service or of his physical health problems.  

In February 2003, the Veteran was found to have very heavy 
obstructive rhonchi in the right lung, especially, which 
clears almost but not completely with coughing.  He was 
assessed with acute and chronic bronchitis.  In a pulmonary 
consult dated in March 2003, the clinician noted that the 
veteran reported that he had been born with polio and had 
lung problems most of his life.  He reported that he had 
suffered from chronic obstructive pulmonary disease since 
1955 when he had pneumonia.  He also reported the he owned 
his own company and retired at age 55.  March 2003 physician 
notes includes the Veteran's reports that he recently was in 
the hospital for pneumonia.  The physician recorded the 
Veteran's report as follows:  "He reported that his troubles 
began in service when a steampipe in the barracks exploded 
and 15 people ended up in the hospital with pneumonia.   
Perhaps this was heat injury to the lung?."  

There are a number of notes in quick succession from May and 
June 2003 at the Togus, Maine VA Medical Center.  A May 13, 
2003 mental health clinic note documents the Veteran's report 
that he had a history of cardiac disease, had suffered a 
cardiac arrest with an hypoxic event that had impaired his 
memory.  A May 29, 2003 ambulatory care note documents the 
Veteran's report of recently returning from Florida recently.  
He reported that he had no fever, chills, night sweats, 
cough, or hemoptysis, and that his breathing was good if he 
used a metered dose inhaler regularly.  He denied angina, 
palpitation, syncopal symptoms, paroxysmal nocturnal dyspnea, 
or orthopnea.  He reported that he had several recent bouts 
of pneumonia and was treated at a private hospital in 
Florida.  

A June 6, 2003 respiratory clinic note includes the Veteran's 
report that he had suffered from pneumonia four to five times 
since last September and that one week prior to the visit he 
had to go to Inland Hospital (in Florida) with pneumonia and 
that they told him it was Henson's pneumonia.  An addendum to 
this note includes that the Veteran had been told by Inland 
Hospital and at Maine General that he had bronchiectasis.  

Pulmonary attending notes from later in the day of June 6, 
2003 include a comment by the physician that the Veteran had 
reported four episodes of pneumonia since July 2002.  The 
physician also stated "Most recent episode taken care of by 
a pulmonologist who told patient that he had bronchictatis 
(sic) with secondary "Henson's pneumonia" and that he 
needed monthly courses of antibiotics which I am supposed to 
prescribe."  

The physician documented that a computed tomography scan 
showed extensive infiltrate at both lung bases as compared to 
a computed tomography scan from July 2002.  The assessment 
was that there was some type of new inflammatory process 
occurring that could be due to recent pneumonia or could be 
due to something else.  The physician stated "Clinically and 
radiographically, however, the patient does not have 
bronchiectasis."  

A cardiology note from June 10, 2003 includes the Veteran's 
report that he apparently had pneumonia for the past three 
weeks and had been hospitalized twice, that this was the 
third bout this year, and that he has pneumonia at least 
twice per year.  A July 2, 2003 pulmonary note includes the 
Veteran's report that he was feeling much better than he was 
on June 6 when he had just been discharged from another 
hospital due to another episode of pneumonia.  He reported 
that since the past autumn he had four episodes of pneumonia.  
A chest computed tomography scan revealed no evidence of 
bronchiectasis or of, as the clinician noted "[t]he current 
study is completely unremarkable with no evidence of 
bronchiectasis or of a "non-healing LLL [left lower lobe] 
infiltrate" which was the reason for this consult."  The 
clinician noted that his pulmonary infiltrates were due to 
pneumonia and had completely resolved.  

A July 24, 2003 infectious disease consult notes that the 
Veteran was referred for evaluation for recurrent pneumonia 
since age 18.  This note provides as follows:

Pt states he has had 107 literal cases of 
pneumonia requiring antibiotic treatment, 
many with in patient hospitalization.  
The last year has seen 4 bouts, two in 
Florida and now in Maine.  He has been 
told by a pulmologist at Waterville he 
had bronchiectasis but recent CT scan (7-
2-03) (not thin cut) did not show any 
evidence of this.  

As an assessment, the infectious disease physician wrote.  
"66 year old man with recurrent lower respiratory tract 
infections with pyogenic organisms.  He does not have 
apparent intrinsic (sic) pulmonary disease, nor evidence of 
other types of infections.  He does have a diffuse decrease 
gammaglobulin familys (sic) across the board and may have 
critical deficiency of IgG2."  

He was also seen in hematology on July 24, 2003 where 
physical examination showed no evidence of active infection.  
The oncologist assessed congenital hypoglobulinemia since 
birth.  These notes and infectious disease notes document 
that the Veteran was started on periodic transfusion with 
concentrated globulines.  

A hematology consult from October 2003 includes that the 
Veteran reported that for the past 50 plus years he has had 
105 episodes of pneumonias, upper respiratory infections, 
lower respiratory infections and a history of bronchiectasis.  
At this time he reported that his occupations were 
businessman, carpenter, financial.  He also reported a 
history of bulbar polio and Legionnaire's disease. 

Infectious disease notes from June 2004 include the Veteran's 
report of "Still no infection, seems to be working, now 
almost a year."  

Treatment notes from November 2004 document that the Veteran 
had presented at the emergency room with complaints of chest 
tightness lasting days at a time.  He also reported a history 
of two myocardial infarctions.  He also reported that he had 
a stress test in Maine over the summer that was normal.  
There was no evidence of chronic heart failure.  

An October 2005 VA clinic note includes the Veteran's report 
that he was at that particular VA facility, in Florida, 
because the Togus VA did not have the IgG treatment that he 
was receiving so he drove down to Florida.  He reported that 
he developed pneumonia on the way down.  There is no 
assessment of pneumonia.  

Infectious disease notes from June 9, 2006 contains a quoted 
remark from the Veteran as follows: "I am still struggling 
with my breathing at times - but not doing to bad overall, 
had trouble this winter in Florida - - with pneumonia - - but 
doing better now."  Pulmonary consultation notes from June 
16, 2006 include that he recently underwent bronchoscopy in 
Florida where he relates no abnormalities and that he had 
been told that his recurrent infections may be due to a 
latent virus.  Chest x-rays were unchanged from earlier x-
rays of a year before.  As an impression, the physician noted 
that the Veteran continued to have recurrent respiratory 
infections despite receiving adequate immunoglobulin.  The 
physician also stated "There was no radiographic evidence of 
bronchiectasis on the chest CT of 8/1/05 and I see no reason 
why he should continue to have such a problem with recurrent 
pulmonary infections.  

September 18, 2006 pulmonary notes include a comment as 
follows:  

Announces to provider that he "didn't 
flunk medical school"; so "cut to the 
chase."  Informed me he was a dentist 
and now a Senator in NH.  Upset that he 
can no longer get Getafloxacin from the 
VA.  Felt pneumonia coming on and 
medicated himself with it for the past 
seven days.  Had not taken Lasix today; 
adamant that he is 8 lbs over his normal 
weight.  States he has dizziness at times 
today and he now has "blurred vision."  
Dry cough at times but no longer 
productive.  Decides what he will take 
for medications and when he will take 
them because of the different SEs.  
Doesn't like Lasix because he feels it 
makes his legs ache.  Consents to CXR but 
refuses to go to Urgent Care for F/U of 
elevated B/P.  

A nephrology consult note from October 9, 2006 documents that 
the Veteran was seen for poor blood pressure control and 
worsening of renal function.  The physician attributed the 
Veteran's hypertension and renal problems to his obesity.  

Cardiology consult notes from October 26, 2006 document that 
the Veteran was referred due to atrial fibrillation, syncope, 
and chest pain.  The physician commented as follows:  

Unfortunately [the Veteran] comes with no 
outside records and he has had, by his 
history, evaluations at Inland Hospital, 
Catholic Medical Center, and recently at 
Maine Medical Center, one week ago, where 
an event recorder was placed and taken 
and cardiac catheterization was aborted 
because of patient's inability to lay 
flat. 

The physician also noted as follows:  

He says he has had a cardiac arrest at 
Inland Hospital and at Catholic Medical 
Hospital many years ago, but no cardiac 
catheterization was done.  It is my sense 
that this all prompted referral to Maine 
Medical Center where Dr. [B] stated that 
catheterization could not be performed 
due to the patient's inability to lay 
flat.  He was discharged on his current 
medications.  

The physician sated that little could be concluded without 
objective data, that records from Catholic Medical Center, 
Inland Hospital, and Dr. [B]s office had been requested.  He 
went on to say that the Veteran has either intermittent or 
permanent atrial fibrillation.  As to chest pain syndrome, 
the physician commented "conflicting information regarding 
patient's recollection of prior tests include "failed stress 
test" and "I have a strong heart and clean pipes."  

June 14, 2007 cardiology clinic notes include the subjective 
report that the Veteran "results from Florida claiming he 
saw an "outside" cardiologist who was "worthless".  Had 
"12h monitors" in Florida.  He was not told a PPM was 
necessary.  No further syncope - just "hits the wall" after 
exertion / sits down and all resolves."  

Objective notes include that the Veteran claims his blood 
pressure was usually normal, but that this was not 
corroborated by the medical records.  The clinician described 
the Veteran as oriented times three but vague and circuitous 
at times and in no apparent distress.  

An emergency note from July 12, 2007 documents that the 
Veteran reported experiencing increased shortness of breath 
and occasional productive cough and that he had a 99 plus 
fever the night before.  

A July 26 2007 pulmonary consult note documents that the 
Veteran reported having another episode of pneumonia of about 
2 weeks from which he is just getting over, that his 
breathing was worse when he was in Florida, and that his 
pulmonologist in Florida suggested that he not return to 
Florida.  

Objective report was that he was pleasant, grandiose, obese, 
and in no apparent distress.  Of note is the physician 
commented as follows:  "Most recent sputum culture from 
7/12/07 revealed aEnterobacter cloacae which is the first 
significant pathogen isolated from his sputum ever at this 
facility despite many previous sputum cultures."  The 
physician provided the following assessment:  

It appears to me that his person has some 
component of asthma as part of his lung 
disease and many episodes of pulmonary 
infection may simply represent underlying 
asthma.  There is no doubt that he does 
have hypogammaglobulinemia that is being 
adequately treated and has had at least 
two documented episodes of pneumonia on 
6/6/03 and 7/12/07.  

August 27, 2007 pulmonary notes include the Veteran's report 
that he believed that he had another episode of pneumonia 
around August 9 which went away with a course of medication 
he just completed.  Again, the physician found him in no 
apparent distress.  The physician reviewed pulmonary function 
tests of that day as well as radiographic evidence of that 
day and stated that he did not believe that the Veteran had 
another episode of pneumonia in August 2009.  

October 29, 2007 cardiology consult notes include a history 
that the Veteran had chronic atrial fibrillation, syncope, 
and atypical stress pain as well as asthma / bronchitis.  The 
clinician included the following:  

As noted in Dr. [A]'s recent evaluation 
the patient has some prior history of 
cardiac evaluation Inland Hospital, 
Catholic Medical Center, and also Maine 
Medical Center.  From the sounds of it he 
had an episode of syncope and ultimately 
was scheduled to undergo a cardiac event 
recorder and a cardiac catheterization.  
The cardiac catheterization was aborted 
because the patient could not lie flat.  
He has not had any convincing chest pain 
since that time. 

The physician noted that the Veteran's major issue today was 
that in the last several weeks he has noted very heavy 
breathing with any type of moderate exertion.  The examiner 
sated "He is a difficult historian, but I cannot elicit a 
clear-cut history of angina.  It sounds like dyspnea is his 
major complaint."  


Analysis

As stated above, neither the government nor the Veteran is in 
possession of records from the Veteran's service.  Thus, 
whether any of the disabilities that are the subject of this 
appeal had onset during the Veteran's service must be 
determined without the benefit of any evidence created 
contemporaneous to that service.  Indeed, in this case, the 
first evidence of record is from 1990, more than three 
decades after the Veteran's separation from active service.  

Because there are no service treatment records and no 
evidence from the first thirty one years after the Veteran 
was separated from active service, the threshold question in 
this case is whether the Veteran's statements establish to an 
equipoise standard of proof that the events he has contended 
during service did indeed occur.  This amounts to taking into 
consideration the Veteran's statements along with all 
evidence of record and determining whether his statements are 
credible.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997). As to the Board's determinations regarding 
credibility, the Federal Circuit has stated as follows: 
"This is not to say that the Board may not discount lay 
evidence when such discounting is appropriate.  Rather, the 
Board, as fact finder, is obligated to, and fully justified 
in, determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting 
statements, etc."  Buchanan v. Nicholson, 451 F3.d 1331, 
1336-37 (Fed. Cir. 2006).  The U.S. Court of Appeals for 
Veterans Claims has also indicated factors that may show lack 
of credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (noting that "[t]he credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character").

Here the Board finds that the Veteran's reports of service 
incurrence are not credible.  This finding is based on 
conflicts between the evidence of record and the Veteran's 
reports.  These conflicts demonstrate the Veteran's character 
for creating a history that is at odds with objective facts.  
As has been noted repeatedly by medical professionals, the 
Veteran is a difficult or unreliable historian.  

These conflicts do not necessarily go to the alleged events 
during service.  Rather, they show that the Veteran tends to 
enlarge and mischaracterize events, what practitioners tell 
him, and his experiences.  He does this in a manner where he 
reports as fact what someone merely alluded to or takes an 
event, such as the finding of an arrhythmia and treatment 
with cardioversion, and turns it into a much more serious 
event, such as dying and being brought back, that did not 
occur.  Additionally, the record shows, and the Board will 
explain in detail, that most of the Veteran's reported post-
service bouts of illness are by history only.  While he 
refers to records from private practitioners to support his 
assertions to VA medical practitioners, he does not produce 
records that support his assertions.  Furthermore, his 
history is at times frankly incredible, such as his 
description of numerous professions he alleges to have 
undertaken.  Taking all of the evidence of record under 
consideration, the Board finds that the Veteran's 
demonstrated propensity to enlarge and dramatize his medical 
history leaves little doubt, and certainly no reasonable 
doubt, that his reports regarding his service are completely 
unreliable.  

First, the Veteran's reports of his working career and 
education are incredible.  The Veteran has reported that he 
served as a corpsman during service (February 1994 notes from 
Dr. K.B.), that he had coursework in medical records ( 
hearing transcript at 7 ), that he was a Senator ( in March 
1992 records ), that he used to be a Senator (VA treatment 
notes from November 2000), that he was currently a Senator 
(VA treatment notes form September 2006), that he had not 
worked since he was 55 years old (hearing transcript at 21) 
that he spent most of his life as a mechanical engineer (VA 
treatment notes from November 2000 ), that he was or had been 
a carpenter (October 2003 VA treatment notes), that he was a 
dentist (September 2006 VA treatment notes), that he owned 
his own computer corporation (October 1995 notes from 
Catholic Medical Center), that he once owned a microfilm 
company (hearing transcript at 10), that he had studied 'pre-
med' in college (February 1994 notes from Dr. K.B.), that he 
had an engineering degree (March 2003 VA treatment notes), 
that he had a background in medical records (October 1994 
notes from Dr. C.L.), and that he had not flunked medical 
school (September 2006 VA treatment records).  

These various professions and associated educational 
background were alleged at different times.  Notably, the 
Veteran appears to have reported these different professions 
and education, in part, when the reported profession or 
education would be to his advantage.  For example, Dr. C.L. 
noted that the Veteran reported his background in medical 
records and experience as a corpsman in the context of 
telling her that he understood medical terms.  Similarly, the 
Veteran reported his profession as a dentist when talking to 
a physician and asking for the straight explanation of his 
condition.  

Additionally, the Veteran reports other, non-medical, facts 
inaccurately.  For example, VA has never found the Veteran to 
be disabled.  He has claimed that he received Social Security 
benefits since age 55, but in the June 2001 clinic notes the 
Veteran reported that he had finally been determined to be 
disabled but did not know the percentage of disability.  This 
is evidence that the Veteran reports his hopes or imagined 
outcomes as events that have already occurred.  

The Board finds these reports to be incredible.  The reports 
allege a fantastic number of skilled careers and extensive 
education and are in stark contrast to the report, in his 
initial claim for VA compensation, of two years of college.  
This is not important in the sense that what the Veteran did 
for a living or the education he attained has anything to do 
with whether he suffered any chronic respiratory disease 
during service or injured his back during service.  These 
reports are relevant to all of his claims, however, because 
the incredible nature of the reports and the contradiction 
with his stated number of years of education tends to show 
that the Veteran is generally not credible.  This of course 
draws into question the believability of his reports of 
chronic pneumonia or chronic bronchitis, and hypertension 
during service, and of a back injury during service.  

Second, a careful review of the record shows that although 
the Veteran has reported a rather fantastic number of 
incidents of pneumonia, 107, there are very few cases, less 
than five, actually documented.  As the physician noted in 
July and August 2007 VA pulmonary notes, there were two 
documented incidents of pneumonia in the VA records at that 
time, one in 2003 and one in 2007 and out of all of the 
sputum cultures done at that VA facility, the July 2007 
culture was the first one to provide a pathogen upon which to 
base the Veteran's reports of pneumonia.  

Of interest in this regard is the discernable pattern of the 
Veteran reporting to VA that he recently had pneumonia 
treated at a private facility.  This creates an impression of 
numerous incidents of pneumonia but the vast majority of 
these are only the Veteran's reports.  He makes reference to 
rather fantastic accounts of bouts of pneumonia, such as his 
October 2005 report that he got pneumonia driving to Florida 
for his immunoglobulin treatment.  The Veteran repeatedly 
refers to treatment at other medical facilities for 
respiratory disease but, after 1999, there are no records of 
such treatment.  

The statement by the VA physician in August 2007, that the 
Veteran misconstrues his symptoms, appears to the Board to be 
very accurate.  This draws into question just what the 
Veteran actually experienced during service - asthma, 
repeated bouts of pneumonia, chronic obstructive pulmonary 
disease, bronchitis, or perhaps simply the symptoms of a 
common cold.  Given his fantastic number of reported 
incidents of pneumonia, it is highly likely that his reports 
of pneumonia or other chronic respiratory disease during 
service have no relationship to what actually occurred.  

Third, the Veteran has demonstrated a tendency to report one 
medical condition as of a much more serious nature than is 
documented by objective evidence.  For example, his reports 
regarding his cardiac condition progressed well beyond that 
shown by the evidence.  The Veteran was found to have atrial 
fibrillation upon admission to Inland Hospital in July 1999.  
Cardioversion was suggested as a possible treatment.  But, in 
April 2000 the Veteran then began reporting that he had 
suffered a cardiac arrest.  There is no evidence to support 
this report.  He specifically stated during the December 2005 
hearing that he died twice in 1999 at Inland Hospital.  Yet, 
the August 1999 report from Inland Hospital presents a very 
different picture.  Those records show that an arrhythmia was 
found upon admission, but are absent for any indication that 
the Veteran suffered a cardiac arrest.  Indeed, the numerous 
reports surrounding the dirt shoveling incident in 1999 give 
no indication that he had cardiac arrest or that any life 
threatening event occurred.  

By the time of the May 13, 2003 VA mental health clinic note, 
the Veteran was reporting not only a cardiac arrest but that 
this was an hypoxic event that damaged his memory.  During 
the hearing, as recorded on page 17 of the transcript, he 
reported that he had been tested after a cardiac arrest and 
found to have a 50 percent loss of memory.  Yet all the 
evidence shows that he did not have a cardiac arrest, let 
alone complications involving hypoxia and memory damage.  By 
November 2004 he had increased his history of cardiac arrests 
to two.  Yet, despite volumes of treatment records including 
numerous cardiology consults, there is no clinical evidence 
of even one cardiac arrest.  This again tends to show that 
the Veteran characterizes symptoms and conditions in a matter 
inconsistent with the more probative evidence.  

He also misreports test results.  The echocardiogram results 
surrounding the 1999 discovery of his atrial fibrillation 
were that he had normal aortic, mitral and tricuspid valves.  
Yet, the Veteran reported in April 2000 that he had a scarred 
valve.  Although there is no evidence to support the 
statement, the Veteran reported in October 2006, that prior 
tests include a "failed stress test."  The clinician to 
whom the Veteran made this report thought it important to 
note that the Veteran provided conflicting information 
regarding diagnostic tests, citing the Veteran's report of 
the failed stress test and his report that he had "strong 
heart and clean pipes."  

All one can draw from the evidence is that the Veteran had a 
finding of atrial fibrillation and underwent a scheduled 
cardioversion.  There is no evidence that he ever had a heart 
attack, was in ventricular fibrillation or had any other life 
threatening cardiac condition, and was never 'brought back" 
as he stated during the hearing; there is no evidence of 
scarred heart valves.  This tends to show that the Veteran's 
reports of his medical conditions and his reports of 
diagnostic test results are not accurate.  Or, in the words 
of the clinicians, that he is a difficult historian.  

This report of being brought back from death must be measured 
when considering his account of the event that he alleges led 
to his respiratory disability.  In the December 2005 hearing 
he reported that he died and came back after the steam pipe 
burst and had two punctures in his lungs.  Hearing transcript 
at 11.  This is strikingly familiar to his report of dying at 
Inland Hospital.  This leads the Board to the conclusion 
that, just has his arrhythmia was discovered somewhat 
incidentally on admission to Inland hospital, was not life 
threatening, and he did not die twice, any illness that he 
may have suffered during service has most likely been 
described by the Veteran in a completely inaccurate manner.  

Fifth, the Veteran has reported to VA that he fell during 
service and fractured his coccyx.  Yet, when the Veteran 
reported his back injury in October 1995 he failed to even 
mention this alleged injury.  This is highly unusual given 
that he reported that he had previously had back problems and 
been diagnosed with spondylolisthesis and polymyositis.  The 
Board finds this mention of earlier diagnoses with no mention 
of a fracture of the coccyx from a fall to show that the 
Veteran did not suffer any such fracture.  If he had he 
likely would have reported such in the context of his seeking 
medical treatment for a back injury or would not have 
bothered to mention any other diagnoses.  

Sixth, the Veteran has a demonstrated propensity to place 
himself in the position of a medical professional and to then 
substitute his ideas for those of medical professionals.  The 
Board has taken into consideration his report of a medical 
background, but, for the same reason that the Board finds his 
reports of service to not reflect fact, the Board similarly 
finds that either the Veteran does not have the background he 
has asserted or his background in that area is too outdated 
to constitute expert medical knowledge.  This finding is 
supported by the record.  For example, the VA medical 
professional in November 2000 stated that the Veteran knew 
just enough about medicine to be a danger to himself and that 
he came up with inaccurate ideas about his symptoms and 
medical treatment, giving as an example, the Veteran's ideas 
about the density of his blood.  

Seventh, the Veteran has demonstrated a tendency to take an 
item of information, that in the context in which it was 
initially presented was no more than a possibility or guess, 
and then present that information as fact.  This is shown by 
his reports that he had a history of Legionnaire's disease 
and Lyme disease.  The mention of Legionnaire's disease found 
in the March 1992 records was in the context of a possible 
explanation for atypical pneumonia.  There was no evidence of 
confirmed Legionnaire's disease.  Lyme disease was mentioned 
in Dr. K.B.'s April 1994 notes as a consideration for his 
joint pain, given where he lived.  But by May 1994, the 
Veteran was reporting a history of Legionnaire's disease and 
by April 2000 he was reporting a history of Lyme disease.  In 
a similar vein, even after July 2002, when it was clinically 
and radiographically shown that the Veteran did not have 
bronchiectasis as he had reported to VA clinicians, he 
continued to report, in October 2003, a history of 
bronchiectasis.  

Eighth, the record shows that the Veteran has provided rather 
unusual information.  For example, in 1990 Dr. R.M. recorded 
the Veteran's report that he had seven aunts and uncles who 
had died with lung masses.  A Faulkner Hospital March 1992 
notation states that the Veteran left the hospital after, 
according to his report, encountering a nude nurse.  
Additionally, although there are no records associated with 
the claims file and the Veteran states that he has no records 
of his service, in a FORM 7160 that he submitted to VA in 
November 1976, he listed precise dates for his stay at three 
duty stations from March 1955 through March 1959.  His report 
during the December 2005 hearing regarding his alleged prior 
ownership of a microfilm company is also rather unbelievable.  
Although he did not explicitly state that he had seen his own 
service treatment records, he certainly strongly implied such 
in his account, as recorded at page 10 of the transcript, 
that "I know they exist because my - - I owned a microfilm 
company at one point and we microfilmed . . . and, bingo, all 
my employees were very quick to show me em.  So, they do 
exist and they are on microfilm somewhere in the Government.  
They say they can't find em."  That the Veteran would have 
owned a microfilm company along with his alleged many other 
professions, from dentist to mechanical engineer, and that 
company would somehow have microfilmed his records, but yet 
he would not have any copies of any of those records is 
incredible.  

Another example of the Veteran's tendency to make unusual and 
highly exaggerated reports is his report in December 2000 
that he felt better after going into shock, that he had 
passed out, stopped taking his medication, and was bleeding 
all over because of Coumadin.  The clinician seemed rather 
perplexed by the absence of any bruising or abnormal bleeding 
given this report and noted that the Veteran appeared had a 
habit of non-compliance with medical recommendations and a 
tendency for manic-like states.  

The record therefore shows that the Veteran is indeed a 
difficult historian.  Given his inaccuracies, 
mischaracterizations of events, and his tendency to create 
fantastic accounts, such as his alleged heart attacks and 
multiple professions and professional careers, the Board 
finds that his reports do not support a finding of a back 
injury during service, respiratory problems during service, 
or hypertension during service.  His claims for service 
connection for heart disease and a psychiatric disability 
flow from those alleged events.  His reports are assigned 
only the most minimal of probative weight.  

Weighing against those statements is the long period of time 
between his separation from service and the date of the first 
evidence of any of his disabilities.  While it is not 
unbelievable that someone would not either have in their 
possession or be able to obtain all evidence from the period 
between the 1950's and 1990, the Board finds it difficult to 
believe that the Veteran would be unable to produce any 
evidence earlier than 1990 if he had indeed suffered from any 
of the claimed disabilities during service or at any time 
within a few years of that service.  

This lack of evidence of any of the claimed disabilities for 
the first three decades after separation from service is 
evidence that the Veteran did not have any of the conditions 
that he claims to have suffered from since service.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service- connection is 
warranted, including a lengthy period of absence of 
complaints).  In this case, where there is no evidence from 
service, this tends to weigh against a finding that the 
Veteran had any of the claimed disabilities prior to 
approximately 1990.  

The 1990 evidence first showing hypertension and respiratory 
disabilities,  the 1999 evidence first showing a cardiac 
disability, the 1995 evidence first showing a back 
disability, the 1994 and 2003 evidence first showing 
treatment with a psychoactive drug and diagnosis of bipolar 
disorder, respectively, tends to show onset of these 
disabilities many decades after separation from service.  
This evidence outweighs the Veteran's reports regarding onset 
of any of these disabilities during service.  For this 
reason, the appeal must be denied as to the issues of service 
connection for respiratory, psychiatric, heart and back 
disabilities and for hypertension.  

As far as his report that he had a pilonidal cyst removed 
during service, receiving surgical treatment during service 
does not entitle the Veteran to disability compensation.  
There must be evidence of a current disability either 
involving the cyst or residuals therefrom.  Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  To be present as a current disability, 
the claimed condition must be present at the time of the 
claim for benefits, as opposed to sometime in the distant 
past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves.  See McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007).  In this case, a review of all 
VA and private treatment records fails to show any evidence 
of a disability associated with a cyst.  

The Board recognizes that the Veteran reported in his Notice 
of Disagreement that all of his claimed disabilities were due 
to his alleged several month period in the National Guard and 
subsequent medical discharge.  This report however is in 
conflict with all of his other statements regarding a back 
disability, heart disease, a respiratory disability, a 
psychiatric disability, and a cyst.  As to his report that he 
saw a doctor for hypertension during his reserve service 
there is no evidence that he had hypertension as the result 
of a disease contracted during a period of active duty for 
training and hypertension is not an 'injury' so if he was 
treated during a period of inactive duty for training such 
would not give rise to a grant of service connection.  Hence, 
even if the Veteran did have a period of service with the 
National Guard from which he was discharged for medical 
reasons (i.e. generally claimed as a knee injury), the 
evidence is against a finding that any of the disabilities 
presently before the Board are related to that service.  For 
the aforementioned reasons, the Board must find the 
statements by the Veteran regarding his currently-claimed 
disorders  to be incredible.  

Because the preponderance of the evidence is against granting 
service-connection for any of the issues before the Board, 
the Veteran's appeal must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  




ORDER

Service-connection for a respiratory disability is denied.  

Service-connection for a psychiatric disability is denied.  

Service-connection for residuals of a back injury is denied.  

Service-connection for hypertension is denied.  

Service-connection for a heart disability is denied.  

Service-connection for a cyst is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


